Case 13-44878        Doc 62     Filed 04/22/19     Entered 04/22/19 15:48:31          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 44878
         Juan L Arvizu
         Ana L Arvizu
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/19/2013.

         2) The plan was confirmed on 02/13/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/25/2018.

         5) The case was Dismissed on 06/13/2018.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-44878               Doc 62          Filed 04/22/19    Entered 04/22/19 15:48:31                 Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $83,916.00
           Less amount refunded to debtor                                     $3.78

 NET RECEIPTS:                                                                                              $83,912.22


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $3,000.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                 $3,426.56
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $6,426.56

 Attorney fees paid and disclosed by debtor:                           $1,000.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim        Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as Agent            Unsecured            NA         872.49           872.49        181.30        0.00
 Arnoldharris                               Unsecured         212.00           NA               NA            0.00       0.00
 AT&T Mobility II LLC                       Unsecured            NA       1,612.88         1,612.88        335.13        0.00
 Becket & Lee                               Unsecured         748.00        748.86           748.86        155.60        0.00
 Chase                                      Unsecured      3,647.00            NA               NA            0.00       0.00
 Childrens Place/Citicorp Credit Services   Unsecured         347.00           NA               NA            0.00       0.00
 Citibank Usa                               Unsecured      3,816.00            NA               NA            0.00       0.00
 Credit One Bank                            Unsecured           0.00           NA               NA            0.00       0.00
 Discover Bank                              Unsecured      3,662.00       3,512.63         3,512.63        729.89        0.00
 Enhanced Recovery                          Unsecured      1,174.00            NA               NA            0.00       0.00
 Fncc/Legacy Visa                           Unsecured         706.00           NA               NA            0.00       0.00
 Illinois Department of Revenue             Unsecured      3,000.00            NA               NA            0.00       0.00
 Internal Revenue Service                   Unsecured     54,000.00            NA               NA            0.00       0.00
 Internal Revenue Service                   Priority            0.00    54,548.63        54,548.63      54,548.63        0.00
 Internal Revenue Service                   Unsecured           0.00    62,862.71        62,862.71      13,062.19        0.00
 Kohls/Capone                               Unsecured         748.00           NA               NA            0.00       0.00
 Midland Funding                            Unsecured         872.00           NA               NA            0.00       0.00
 Mrsi                                       Unsecured      1,322.00            NA               NA            0.00       0.00
 Municipal Collections Of America           Unsecured         200.00        200.00           200.00          37.96       0.00
 Municipal Collections Of America           Unsecured         300.00        300.00           300.00          62.34       0.00
 NCEP LLC                                   Unsecured     20,895.00       9,741.66         9,741.66      2,024.21        0.00
 Portfolio Recovery Associates              Unsecured           0.00      2,492.63         2,492.63        517.94        0.00
 Portfolio Recovery Associates              Unsecured         799.00        798.67           798.67        165.96        0.00
 Receivable Solution Sp                     Unsecured         264.00           NA               NA            0.00       0.00
 Southwest Credit Systems                   Unsecured         439.00           NA               NA            0.00       0.00
 TD Bank USA NA                             Unsecured         869.00        869.84           869.84        180.75        0.00
 Toyota Motor Credit Corporation            Unsecured            NA            NA               NA            0.00       0.00
 Toyota Motor Credit Corporation            Unsecured            NA           0.07             0.07           0.00       0.00
 Toyota Motor Credit Corporation            Secured        5,406.00       5,406.07         5,406.00      5,406.00      77.76
 Wells Fargo Bank NA                        Secured      318,494.00    399,655.89       399,655.89            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-44878        Doc 62      Filed 04/22/19     Entered 04/22/19 15:48:31             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $399,655.89              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $5,406.00          $5,406.00             $77.76
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $405,061.89          $5,406.00             $77.76

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $54,548.63         $54,548.63              $0.00
 TOTAL PRIORITY:                                         $54,548.63         $54,548.63              $0.00

 GENERAL UNSECURED PAYMENTS:                             $84,012.44         $17,453.27              $0.00


 Disbursements:

         Expenses of Administration                             $6,426.56
         Disbursements to Creditors                            $77,485.66

 TOTAL DISBURSEMENTS :                                                                     $83,912.22


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
